Citation Nr: 1128354	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  04-07 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUES

1.  Entitlement to a higher initial rating in excess of 30 percent for post traumatic stress disorder (PTSD) beginning in January 1993. 

2.  Entitlement for an effective date earlier than October 7, 2002 for the assignment of a 100 percent rating for the service-connected PTSD

(The matter of eligibility for payment of attorney fees from past-due benefits resulting from a May 2003 rating decision is addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at Law



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active military service from April 1948 to April 1952.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2002 and May 2003.  

In July 2002, the RO granted service connection for PTSD and assigned a 30 percent rating beginning on January 20, 1993.  

In a May 2003 rating decision, the RO assigned a 100 percent rating, effective on October 7, 2002.

In a February 2006 decision, the Board denied the claim for an effective date prior to October 7, 2002 for the grant of a 100 percent rating for the service-connected PTSD, but remanded the issue of retroactive compensation benefits less than 100 percent for the service-connected PTSD from January 1993 for further development.  

In a July 2007 decision, the Board denied the claim for a rating higher than 30 percent for the service-connected PTSD prior to October 7, 2002.  

The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court).   

In an August 2010 Memorandum Decision, the Court reversed the Board's finding that the Veteran did not file a timely Notice of Disagreement in regard to the August 2002 rating decision and the claims for an initial disability rating higher than 30 percent for the service-connected PTSD from January 1993 to October 2002 and for an effective date earlier than October 7, 2002 for the 100 percent rating for PTSD were remanded to the Board for readjudication consistent with this decision.   

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In the August 2010 Memorandum Decision, the Court found that the Board's holding that the Veteran did not file a timely Notice of Disagreement in regard to the August 2002 RO decision was incorrect.  

The Court found that the July 2003 letter from the Veteran's attorney met the requirements of a Notice of Disagreement set forth in 38 U.S.C.A. § 7105(a) and (b)(1) and 38 C.F.R. § 20.201 in regard to the July 2002 rating decision.  

The Court also remanded the claims for an initial disability rating higher than 30 percent for the service-connected PTSD from January 1993 to October 2002 and entitlement for an effective date earlier than October 7, 2002 for the 100 percent rating for the service-connected PTSD to the Board for readjudication consistent with its decision.   

The Board finds that further development is necessary in this matter.  The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the present case, the RO should contact the Veteran and provide notice of the information and evidence necessary to substantiate the claim for an initial rating in excess of 30 percent for PTSD from January 1993 to October 2002 and entitlement to an earlier effective date for the assignment of the 100 percent rating for PTSD to include notice of evidence and/or information showing unemployability due to the PTSD since 1993.  

The RO should also notify the Veteran of the information and evidence necessary to substantiate a claim for a higher rating for PTSD on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b).    

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records, not currently of record, which show treatment for the service-connected PTSD for the time period of 1993 to October 2002.    

The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  

Accordingly, these matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and provide notice of the information and evidence necessary to substantiate the claim for an initial rating in excess of 30 percent for the service-connected PTSD from January 1993 to October 2002 and an earlier effective date for the assignment of the 100 percent rating, to include notice of evidence and/or information showing unemployability due to the PTSD since January 1993.  

The RO should also notify the Veteran of the information and evidence necessary to substantiate a claim for a higher rating for PTSD based upon assigning an extraschedular rating pursuant to 38 C.F.R. § 3.321(b).    

2.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records, not currently of record, which refer to treatment for the service-connected PTSD for the time period of January 1993 to October 2002.  The letter should request that he provide sufficient information to identify any health care provider.  The RO should provide the necessary forms and ask the Veteran to complete and submit authorizations for any identified health care provider to provide copies of any pertinent records. 

If the Veteran adequately identifies the health care providers (with complete addresses) and completes the required authorization, the RO should request legible copies of all clinical records that have not been previously obtained and incorporate them into the claims file.  

3.  Following completion of all indicated development, the RO should readjudicate the claims for an initial disability rating higher than 30 percent for the service-connected PTSD from January 1993 to October 2002 and for an effective date earlier than October 7, 2002 for the 100 percent rating for the service-connected PTSD, to include on an extraschedular basis, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


